20-11105-tmd Doc#5-1 Filed 10/09/20 Entered 10/09/20 15:04:21 Index of State Court
                              Documents Pg 1 of 2



                             CAUSE NO. D-1-GN-20-004507


 WC 4811 SOUTH CONGRESS, LLC                     IN THE DISTRICT COURT OF
      Plaintiff,

                                                 TRAVIS COUNTY, TEXAS
 v.


                                                 250TH JUDICIAL DISTRICT
 4811 SOCO, LP
       Defendant.




      Tab             Date                               Document

       1            08/31/2020     Original Petition and Application for Temporary
                                   Restraining Order
       2            08/31/2020     Temporary Restraining Order

       3            09/01/2020     Notice of Hearing on Application for Temporary
                                   Restraining Order
       4            09/03/2020     Motion to Dismiss by BancorpSouth Bank

       5            09/07/2020     Notice of Nonsuit – Affiliated Commercial Services Inc.

       6            09/07/2020     Notice of Nonsuit – BancorpSouth Bank

       7            09/09/2020     Response in Opposition to Plaintiff’s Application for
                                   Temporary Injunction
       8            09/09/2020     Business Records Affidavit

       9            09/09/2020     Proposed Temporary Injunction

       10           09/15/2020     Order Denying Application for Temporary Injunction

       11           09/16/2020     Notice of Deposition - Dickerson

       12           09/16/2020     Notice of Deposition - LyBrand

       13           09/16/2020     Notice of Deposition - Marburger




#6244487
20-11105-tmd Doc#5-1 Filed 10/09/20 Entered 10/09/20 15:04:21 Index of State Court
                              Documents Pg 2 of 2



      14          09/16/2020     Notice of Deposition – NewQuest Properties

      15          09/18/2020     Motion to Quash Plaintiff’s Deposition Notices

      16          09/21/2020     Answer to Petition

      17          09/21/2020     Plaintiffs’ Notice of Deposition - Hardeman

      18          09/21/2020     Plaintiffs’ Notice of Deposition - Dickerson

      19          09/21/2020     Plaintiffs’ Notice of Deposition - Weiss

      20          09/23/2020     Nonparty Hardeman’s Motion to Quash

      21          09/28/2020     Notice of Hearing on Hardeman’s Motion to Quash




                                        -2-
